Decree reversed on the law and facts, with one hill of costs to appellants payable out of the estate, and matter remitted to the Surrogate’s Court for further proceedings in accordance with the memorandum. Memorandum: We are unable to find, in the compromise agreement, any language which can be construed that the parties thereto intended to deal only with that portion of the estate which would have been controlled by the appellants in the event of intestacy. We find nothing ambiguous in the clauses therein which define the words “ net estate ” or “ gross estate ”. The decree in the construction proceedings determines that each of the six appellants is entitled to “ % of % of the net estate as defined in the compromise agreement ”. No appeal was taken from this decree. We agree that the decree does not follow language of the decision. No appeal- lies from a decision, findings of fact or conclusions of law. {Shute v. Slattman, 254 App. Div. 783; Brooklyn Trust Co. v. Salmon, 263 App. Div. 816.) The decree having ratified the language of the compromise agreement, there was nothing from which the appellants here had any cause to appeal. We hold that each of the appellants is entitled to one sixth of two thirds of the net estate as defined in the agreement. The *881decree should be reversed, the proceeding remitted to the Surrogate’s Court of Monroe County to proceed in accordance with this memorandum. All concur. (Appeal from a decree settling the accounts of the executor of the estate of decedent.) Present — Taylor, P. J., MeCurn, Vaughan, Kimball and Piper, JJ.